FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-14-00350-CV

                                 Trial Court No. 87-12099

Anthony Gozdowski

Vs.

T.D.C.J.-I.D., Larry Berger, Mark Sandlin, Michael Odom and Preston
Maxwell
DOCUMENTS FILED                        AMOUNT        FEE PAID BY
Required Texas.gov efiling fee            $20.00     Indigent
Filing                                   $100.00     Indigent
Supreme Court chapter 51 fee              $50.00     Indigent
Indigent                                  $25.00     Indigent
                                                     �
TOTAL:                                     $195.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 7th day of April 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk